Name: Commission Implementing Regulation (EU) 2018/1882 of 3 December 2018 on the application of certain disease prevention and control rules to categories of listed diseases and establishing a list of species and groups of species posing a considerable risk for the spread of those listed diseases (Text with EEA relevance.)
 Type: Implementing Regulation
 Subject Matter: agricultural activity;  health;  environmental policy;  agricultural policy
 Date Published: nan

 4.12.2018 EN Official Journal of the European Union L 308/21 COMMISSION IMPLEMENTING REGULATION (EU) 2018/1882 of 3 December 2018 on the application of certain disease prevention and control rules to categories of listed diseases and establishing a list of species and groups of species posing a considerable risk for the spread of those listed diseases (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2016/429 of the European Parliament and of the Council of 9 March 2016 on transmissible animal diseases and amending and repealing certain acts in the area of animal health (Animal Health Law) (1), and in particular Articles 8(2) and 9(2) thereof, Whereas: (1) Regulation (EU) 2016/429 lays down rules for the prevention and control of diseases which are transmissible to animals or humans, including rules for the prioritisation and categorisation of listed diseases that are of concern at Union level. Article 5 of Regulation (EU) 2016/429 provides that disease-specific rules for the prevention and control of diseases apply to the listed diseases, as referred to in that Article and in Annex II to that Regulation. Annex II to Regulation (EU) 2016/429 was amended by Commission Delegated Regulation (EU) 2018/1629 (2), and those amendments apply from 21 April 2021. (2) Rules for the prevention and control of listed diseases should only apply to species and groups of species which can transmit such listed diseases, by virtue of either being susceptible to them or by acting as vectors. (3) Listed diseases require different types of management measures, as set out in the disease prevention and control rules provided for in Article 9 of Regulation (EU) 2016/429, and having regard to the potential seriousness of their impact on public or animal health, the economy, society or on the environment. Those measures range from basic responsibilities and obligations, such as reporting and the notification of the occurrence or suspicion of a listed disease and eradication programmes, to in depth Union wide disease-specific surveillance and eradication measures, as well as measures related to the movement of animals and products of animal origin in the Union and their entry into the Union. (4) Certain criteria are laid down in Articles 8(2) and (3) and 9(1) and (2) of Regulation (EU) 2016/429 and in Annex IV thereto, for the purpose of listing specific species or groups of species subject to the disease prevention and control rules laid down in that Regulation, as well as the methods of applying the disease prevention and control rules to the listed diseases. (5) The Commission, with the assistance of the European Food Safety Authority (EFSA) and with the benefit of scientific knowledge provided by the EU Animal Health Reference Laboratories, carried out a systematic assessment of listed diseases which require Union intervention. It also took into account available information from the World Organisation for Animal Health. (6) The systematic assessment by the Commission also took into account various factors, such as the species susceptible to certain listed diseases, disease reservoirs and disease vectors, and whether or not the listed disease is currently present in the Union, and how the listed disease is transmitted between animals, and from animals to humans, and its potential impact on animal and human health, including its morbidity and mortality rates. The systematic assessment also considered the wider impact of these listed diseases, such as their impact on the economy, society, animal welfare, the environment and biodiversity. (7) For the purposes of the systematic assessment, EFSA delivered scientific opinions on infection with Brucella abortus, B. melitensis and B. suis (3), infection with Mycobacterium tuberculosis complex (M. bovis, M. caprae and M. tuberculosis) (4), infection with bluetongue virus (serotypes 1-24) (5), anthrax (6), surra (Trypanosoma evansi) (7), Ebola virus disease (8), paratuberculosis (9), Japanese encephalitis (10), West Nile fever (11), infection with Mycoplasma mycoides subsp. mycoides SC (Contagious bovine pleuropneumonia) (12), infectious bovine rhinotracheitis/infectious pustular vulvovaginitis (13), bovine viral diarrhoea (14), bovine genital campylobacteriosis (15), trichomonosis (16), enzootic bovine leukosis (17), contagious caprine pleuropneumonia (18), ovine epididymitis (Brucella ovis) (19), Venezuelan equine encephalomyelitis (20), equine encephalomyelitis (Eastern and Western) (21), infection with Aujeszky's disease virus (22), infection with porcine reproductive and respiratory syndrome virus (23), avian mycoplasmosis (Mycoplasma gallisepticum and M. meleagridis) (24), infection with Salmonella Pullorum, S. Gallinarum and S. arizonae (25), infection with low pathogenic avian influenza viruses (26), infestation with Varroa spp. (Varroosis) (27), infection with Batrachochytrium salamandrivorans (28) and Koi herpes virus disease (29) in accordance with Article 8(3) of the Regulation (EU) 2016/429 and Annex IV thereto, and it followed the method set out in its Scientific Opinion, adopted on 5 April 2017, on an ad hoc method for the assessment on listing and categorisation of animal diseases within the framework of the Animal Health Law (30). (8) As Regulation (EU) 2016/429 applies from 21 April 2021, the measures provided for in this Regulation should also apply from that date. (9) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 For the purposes of this Regulation, the following definitions apply: (1) category A disease: means a listed disease that does not normally occur in the Union and for which immediate eradication measures must be taken as soon as it is detected, as referred to in Article 9(1)(a) of Regulation (EU) 2016/429; (2) category B disease: means a listed disease which must be controlled in all Member States with the goal of eradicating it throughout the Union, as referred to in Article 9(1)(b) of Regulation (EU) 2016/429; (3) category C disease: means a listed disease which is of relevance to some Member States and for which measures are needed to prevent it from spreading to parts of the Union that are officially disease-free or that have eradication programmes for the listed disease concerned, as referred to in Article 9(1)(c) of Regulation (EU) 2016/429; (4) category D disease: means a listed disease for which measures are needed to prevent it from spreading on account of its entry into the Union or movements between Member States, as referred to in Article 9(1)(d) of Regulation (EU) 2016/429; (5) category E disease: means a listed disease for which there is a need for surveillance within the Union, as referred to in Article 9(1)(e) of Regulation (EU) 2016/429. Article 2 The disease prevention and control rules for listed diseases referred to in Article 9(1) of Regulation (EU) 2016/429 shall apply to the categories of listed diseases for the listed species and groups of listed species referred to in the table set out in the Annex to this Regulation. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 21 April 2021. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 December 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 84, 31.3.2016, p. 1. (2) Commission Delegated Regulation (EU) 2018/1629 of 25 July 2018 amending the list of diseases set out in Annex II to Regulation (EU) 2016/429 of the European Parliament and of the Council on transmissible animal diseases and amending and repealing certain acts in the area of animal health (Animal Health Law) (OJ L 272, 31.10.2018, p. 11). (3) EFSA Journal 2017;15(7):4889. (4) EFSA Journal 2017;15(8):4959. (5) EFSA Journal 2017;15(8):4957. (6) EFSA Journal 2017;15(7):4958. (7) EFSA Journal 2017;15(7):4892. (8) EFSA Journal 2017;15(7):4890. (9) EFSA Journal 2017;15(7):4960. (10) EFSA Journal 2017;15(7):4948. (11) EFSA Journal 2017;15(8):4955. (12) EFSA Journal 2017;15(10):4995. (13) EFSA Journal 2017;15(7):4947. (14) EFSA Journal 2017;15(8):4952. (15) EFSA Journal 2017;15(10):4990. (16) EFSA Journal 2017;15(10):4992. (17) EFSA Journal 2017;15(8):4956. (18) EFSA Journal 2017;15(10):4996. (19) EFSA Journal 2017;15(10):4994. (20) EFSA Journal 2017;15(8):4950. (21) EFSA Journal 2017;15(7):4946. (22) EFSA Journal 2017;15(7):4888. (23) EFSA Journal 2017;15(7):4949. (24) EFSA Journal 2017;15(8):4953. (25) EFSA Journal 2017;15(8):4954. (26) EFSA Journal 2017;15(7):4891. (27) EFSA Journal 2017;15(10):4997. (28) EFSA Journal 2017;15(11):5071. (29) EFSA Journal 2017;15(7):4907. (30) EFSA Journal 2017;15(7):4783. ANNEX TABLE REFERRED TO IN ARTICLE 2 Name of listed disease Category of listed disease Listed species Species and group of species Vector species Foot and mouth disease A+D+E Artiodactyla, Proboscidea Infection with rinderpest virus A+D+E Artiodactyla Infection with Rift Valley fever virus A+D+E Perissodactyla, Antilocapridae, Bovidae, Camelidae, Cervidae, Giraffidae, Hippopotamidae, Moschidae, Proboscidea Culicidae Infection with Brucella abortus, B. melitensis, B. suis B+D+E Bison ssp., Bos ssp., Bubalus ssp., Ovis ssp., Capra ssp. D+E Artiodactyla others than Bison ssp., Bos ssp., Bubalus ssp., Ovis ssp., Capra ssp. E Perissodactyla, Carnivora, Lagomorpha Infection with Mycobacterium tuberculosis complex (M. bovis, M. caprae, M. tuberculosis) B+D+E Bison ssp., Bos ssp., Bubalus ssp. D+E Artiodactyla others than Bison ssp., Bos ssp., Bubalus ssp. E Mammalia (terrestrial) Infection with rabies virus B+D+E Carnivora, Bovidae, Suidae, Equidae, Cervidae, Camelidae E Chiroptera Infestation with Echinococcus multilocularis C+D+E Canidae Infection with bluetongue virus (serotypes 1-24) C+D+E Antilocapridae, Bovidae, Camelidae, Cervidae, Giraffidae, Moschidae, Tragulidae Culicoides spp. Infection with epizootic haemorrhagic disease virus D+E Antilocapridae, Bovidae, Camelidae, Cervidae, Giraffidae, Moschidae, Tragulidae Culicoides spp. Anthrax D+E Perissodactyla, Artiodactyla, Proboscidea Surra (Trypanosoma evansi) D+E Equidae, Artiodactyla Tabanidae Ebola virus disease D+E Non-human primates (apes) Paratuberculosis E Bison ssp., Bos ssp., Bubalus ssp., Ovis ssp., Capra ssp., Camelidae, Cervidae Japanese encephalitis E Equidae Culicidae West Nile fever E Equidae, Aves Culicidae Q fever E Bison ssp., Bos ssp., Bubalus ssp., Ovis ssp., Capra ssp. Infection with lumpy skin disease virus A+D+E Bison ssp., Bos ssp., Bubalus ssp. Haematophagous arthropods Infection with Mycoplasma mycoides subsp. mycoides SC (Contagious bovine pleuropneumonia) A+D+E Bison ssp., Bos ssp., Bubalus ssp., Syncerus cafer Infectious bovine rhinotracheitis/infectious pustular vulvovaginitis C+D+E Bison ssp., Bos ssp., Bubalus ssp. D+E Camelidae, Cervidae Bovine viral diarrhoea C+D+E Bison ssp., Bos ssp., Bubalus ssp. Bovine genital campylobacteriosis D+E Bison ssp., Bos ssp., Bubalus ssp. Trichomonosis D+E Bison ssp., Bos ssp., Bubalus ssp. Enzootic bovine leukosis C+D+E Bison ssp., Bos ssp., Bubalus ssp. Sheep pox and goat pox A+D+E Ovis ssp., Capra ssp. Infection with peste des petits ruminants virus A+D+E Ovis ssp., Capra ssp., Camelidae, Cervidae Contagious caprine pleuropneumonia A+D+E Ovis ssp., Capra ssp., Gazella ssp. Ovine epididymitis (Brucella ovis) D+E Ovis ssp., Capra ssp. African horse sickness A+D+E Equidae Culicoides spp. Infection with Burkholderia mallei (Glanders) A+D+E Equidae, Capra ssp., Camelidae Infection with equine arteritis virus D+E Equidae Equine infectious anaemia D+E Equidae Tabanidae Dourine D+E Equidae Venezuelan equine encephalomyelitis D+E Equidae Culicidae Contagious equine metritis D+E Equidae Equine encephalomyelitis (Eastern and Western) E Equidae Culicidae Classical swine fever A+D+E Suidae, Tayassuidae African swine fever A+D+E Suidae Ornithodoros Infection with Aujeszky's disease virus C+D+E Suidae Infection with porcine reproductive and respiratory syndrome virus D+E Suidae Highly pathogenic avian influenza A+D+E Aves Infection with Newcastle disease virus A+D+E Aves Avian mycoplasmosis (Mycoplasma gallisepticum and M. meleagridis) D+E Gallus gallus, Meleagris gallopavo Infection with Salmonella Pullorum, S. Gallinarum, S. arizonae D+E Gallus gallus, Meleagris gallopavo, Numida meleagris, Coturnix coturnix, Phasianus colchicus, Perdix perdix, Anas spp. Infection with low pathogenic avian influenza viruses D+E Aves Avian chlamydiosis D+E Psittaciformes Infestation with Varroa spp. (Varroosis) C+D+E Apis Infestation with Aethina tumida (Small hive beetle) D+E Apis, Bombus ssp. American foulbrood D+E Apis Infestation with Tropilaelaps spp. D+E Apis Infection with Batrachochytrium salamandrivorans D+E Caudata Epizootic haematopoietic necrosis A+D+E Rainbow trout (Oncorhynchus mykiss), redfin perch (Perca fluviatilis) Bighead carp (Aristichthys nobilis), goldfish (Carassius auratus), crucian carp (Carassius carassius), common carp and koi carp (Cyprinus carpio), silver carp (Hypophthalmichthys molitrix), chub (Leuciscus spp.), roach (Rutilus rutilus), rudd (Scardinius erythrophthalmus), tench (Tinca tinca) Viral haemorrhagic septicaemia C+D+E Herring (Clupea spp.), whitefish (Coregonus ssp.), pike (Esox lucius), haddock (Melanogrammus aeglefinus), Pacific cod (Gadus macrocephalus), Atlantic cod (Gadus morhua), Pacific salmon (Oncorhynchus spp.) rainbow trout (Oncorhynchus mykiss), rockling (Onos mustelus), brown trout (Salmo trutta), turbot (Scophthalmus maximus), sprat (Sprattus sprattus), grayling (Thymallus thymallus), olive flounder (Paralichthys olivaceus), marble trout (Salmo marmoratus), lake trout (Salvelinus namaycush), wrasse (Labridae spp., lumpfish (Cyclopteridae spp.) Beluga (Huso huso), Danube sturgeon (Acipenser gueldenstaedtii), sterlet sturgeon (Acipenser ruthenus), starry sturgeon (Acipenser stellatus), sturgeon (Acipenser sturio), Siberian sturgeon (Acipenser baerii), bighead carp (Aristichthys nobilis), goldfish (Carassius auratus), crucian carp (Carassius carassius), common carp and koi carp (Cyprinus carpio), silver carp (Hypophthalmichthys molitrix), chub (Leuciscus spp.), roach (Rutilus rutilus), rudd (Scardinius erythrophthalmus), tench (Tinca tinca), North African catfish (Clarias gariepinus), pike (Esox lucius), catfish (Ictalurus spp.), black bullhead (Ameiurus melas), channel catfish (Ictalurus punctatus), pangas catfish (Pangasius pangasius), pike perch (Sander lucioperca), wels catfish (Silurus glanis), European seabass (Dicentrarchus labrax), striped bass (Morone chrysops x Morone saxatilis), flathead grey mullet (Mugil cephalus), red drum (Sciaenops ocellatus), meagre (Argyrosomus regius), shi drum (Umbrina cirrosa), true tuna (Thunnus spp.), Atlantic bluefin tuna (Thunnus thynnus), white grouper (Epinephelus aeneus), dusky grouper (Epinephelus marginatus), Senegalese solea (Solea senegalensis), common sole (Solea solea), common pandora (Pagellus erythrinus), common dentex (Dentex dentex), gilthead seabream (Sparus aurata), white seabream (Diplodus sargus), black spot seabream (Pagellus bogaraveo), red sea bream (Pagrus major), sharpsnout seabream (Diplodus puntazzo), common two-banded seabream (Diplodus vulgaris), red porgy (Pagrus pagrus), tilapia spp. (Oreochromis), brook trout (Salvelinus fontinalis), arctic charr (Salvelinus alpinus) Infectious haematopoietic necrosis C+D+E Chum salmon (Oncorhynchus keta), coho salmon (Oncorhynchus kisutch), Masou salmon (Oncorhynchus masou), rainbow trout (Oncorhynchus mykiss), sockeye salmon (Oncorhynchus nerka), pink salmon (Oncorhynchus rhodurus), chinook salmon (Oncorhynchus tshawytscha), Atlantic salmon (Salmo salar), lake trout (Salvelinus namaycush), marble trout (Salmo marmoratus), brook trout (Salvelinus fontinalis), arctic charr (Salvelinus alpinus), whitespotted charr (Salvelinus leucomaenis) Beluga (Huso huso), Danube sturgeon (Acipenser gueldenstaedtii), sterlet sturgeon(Acipenser ruthenus), starry sturgeon (Acipenser stellatus), sturgeon (Acipenser sturio), Siberian sturgeon (Acipenser Baerii), bighead carp (Aristichthys nobilis), goldfish (Carassius auratus), crucian carp (Carassius carassius), common carp and koi carp (Cyprinus carpio), silver carp (Hypophthalmichthys molitrix), chub (Leuciscus spp.), roach (Rutilus rutilus), rudd (Scardinius erythrophthalmus), tench (Tinca tinca), North African catfish (Clarias gariepinus), catfish (Ictalurus spp.), black bullhead (Ameiurus melas), channel catfish (Ictalurus punctatus), pangas catfish (Pangasius pangasius), pike perch (Sander lucioperca), wels catfish (Silurus glanis), Atlantic halibut (Hippoglossus hippoglossus), flounder (Platichthys flesus), Atlantic cod (Gadus morhua), haddock (Melanogrammus aeglefinus), noble crayfish (Astacus astacus), signal crayfish (Pacifastacus leniusculus), redswamp crayfish (Procambarus clarkii) Infection with HPR-deleted infectious salmon anaemia virus C+D+E Rainbow trout (Oncorhynchus mykiss), Atlantic salmon (Salmo salar), brown and sea trout (Salmo trutta) Koi herpes virus disease E Common carp and koi carp (Cyprinus carpio) Goldfish (Carassius auratus), grass carp (Ctenopharyngodon idella) Infection with Mikrocytos mackini A+D+E Pacific oyster (Crassostrea gigas), eastern oyster (Crassostrea virginica), Olympia flat oyster (Ostrea conchaphila), European flat oyster (Ostrea edulis) Infection with Perkinsus marinus A+D+E Pacific oyster (Crassostrea gigas), eastern oyster (Crassostrea virginica) European lobster (Homarus gammarus), marine crabs (Brachyura spp.), Yabi crayfish (Cherax destructor), giant river prawn (Macrobrachium rosenbergii), spiny lobsters (Palinurus spp.), swimming crab (Portunus puber), Indopacific swamp crab (Scylla serrata), Indian white prawn (Penaeus indicus), kuruma prawn (Penaeus japonicus), caramote prawn (Penaeus kerathurus), blue shrimp (Penaeus stylirostris), whiteleg shrimp (Penaeus vannamei) Infection with Bonamia exitiosa C+D+E Australian mud oyster (Ostrea angasi), Chilean flat oyster (Ostrea chilensis), European flat oyster (Ostrea edulis) Portuguese oyster (Crassostrea angulata), Pacific cupped oyster (Crassostrea gigas), eastern oyster (Crassostrea virginica) Infection with Bonamia ostreae C+D+E Australian mud oyster (Ostrea angasi), Chilean flat oyster (Ostrea chilensis), Olympia flat oyster (Ostrea conchaphila), Asian oyster (Ostrea denselammellosa), European flat oyster (Ostrea edulis), Argentinian oyster (Ostrea puelchana) Common edible cockle (Cerastoderma edule), wedge shell (Donax trunculus), sand gaper (Mya arenaria), northern quahog (Mercenaria mercenaria), Japanese hard clam (Meretrix lusoria), grooved carpet shell (Ruditapes decussatus), Japanese carpet shell (Ruditapes philippinarum), European aurora venus clam (Venerupis aurea), pullet carpet shell (Venerupis pullastra), warty venus (Venus verrucosa), Great Atlantic scallop (Pecten maximus) Infection with Marteilia refringens C+D+E Australian mud oyster (Ostrea angasi), Chilean flat oyster (Ostrea chilensis), European flat oyster (Ostrea edulis), Argentinian oyster (Ostrea puelchana) Common edible cockle (Cerastoderma edule), wedge shell (Donax trunculus), sand gaper (Mya arenaria), northern quahog (Mercenaria mercenaria), Japanese hard clam (Meretrix lusoria), grooved carpet shell (Ruditapes decussatus), Japanese carpet shell (Ruditapes philippinarum), European aurora venus clam (Venerupis aurea), pullet carpet shell (Venerupis pullastra), warty venus (Venus verrucosa) Infection with Taura syndrome virus A+D+E Gulf white shrimp (Penaeus setiferus), Pacific blue shrimp (Penaeus stylirostris), Pacific white shrimp (Penaeus vannamei) Penshells (Atrina spp.), common whelk (Buccinum undatum), Portuguese oyster (Crassostrea angulata), common edible cockle (Cerastoderma edule), Pacific cupped oyster (Crassostrea gigas), eastern oyster (Crassostrea virginica), wedge shell (Donax trunculus), Ezo abalone (Haliotis discus hannai), tuberculate abalone (Haliotis tuberculata), periwinkles (Littorina littorea), northern quahog (Mercenaria mercenaria), Japanese hard clam (Meretrix lusoria), sand gaper (Mya arenaria), blue mussel (Mytilus edulis), Mediterranean mussel (Mytilus galloprovincialis), octopus (Octopus vulgaris), European flat oyster (Ostrea edulis), Great Atlantic scallop (Pecten maximus), grooved carpet shell (Ruditapes decussatus), Japanese carpet shell (Ruditapes philippinarum), common cuttlefish (Sepia officinalis), stromboid conchs (Strombus spp.), European aurora venus clam (Venerupis aurea), pullet carpet shell (Venerupis pullastra), warty venus (Venus verrucosa), European lobster (Homarus gammarus), marine crabs (Brachyura spp.), Yabi crayfish (Cherax destructor), giant river prawn (Macrobrachium rosenbergii), spiny lobsters (Palinurus spp), swimming crab (Portunus puber), Indopacific swamp crab (Scylla serrata), Indian white prawn (Penaeus indicus), kuruma prawn (Penaeus japonicus), caramote prawn (Penaeus kerathurus) Infection with yellow head virus A+D+E Gulf brown shrimp (Penaeus aztecus), Gulf pink shrimp (Penaeus duorarum), kuruma prawn (Penaeus japonicus), black tiger shrimp (Penaeus monodon), Gulf white shrimp (Penaeus setiferus), Pacific blue shrimp (Penaeus stylirostris), Pacific white shrimp (Penaeus vannamei) Penshells (Atrina spp.), common whelk (Buccinum undatum), Portuguese oyster (Crassostrea angulata), common edible cockle (Cerastoderma edule), Pacific cupped oyster (Crassostrea gigas), eastern oyster (Crassostrea virginica), wedge shell (Donax trunculus), Ezo abalone (Haliotis discus hannai), tuberculate abalone (Haliotis tuberculata), periwinkles (Littorina littorea), northern quahog (Mercenaria mercenaria), Japanese hard clam (Meretrix lusoria), sand gaper (Mya arenaria), blue mussel (Mytilus edulis), Mediterranean mussel (Mytilus galloprovincialis), octopus (Octopus vulgaris), European flat oyster (Ostrea edulis), Great Atlantic scallop (Pecten maximus), grooved carpet shell (Ruditapes decussatus), Japanese carpet shell (Ruditapes philippinarum), common cuttlefish (Sepia officinalis), stromboid conchs (Strombus spp.), European aurora venus clam (Venerupis aurea), pullet carpet shell (Venerupis pullastra), warty venus (Venus verrucosa) Infection with white spot syndrome virus C+D+E All decapod crustaceans (order Decapoda) Penshells (Atrina spp.), common whelk (Buccinum undatum), Portuguese oyster (Crassostrea angulata), common edible cockle (Cerastoderma edule), Pacific cupped oyster (Crassostrea gigas), eastern oyster (Crassostrea virginica), wedge shell (Donax trunculus), Ezo abalone (Haliotis discus hannai), tuberculate abalone (Haliotis tuberculata), periwinkles (Littorina littorea), northern quahog (Mercenaria mercenaria), Japanese hard clam (Meretrix lusoria), sand gaper (Mya arenaria), blue mussel (Mytilus edulis), Mediterranean mussel (Mytilus galloprovincialis), octopus (Octopus vulgaris), European flat oyster (Ostrea edulis), Great Atlantic scallop (Pecten maximus), grooved carpet shell (Ruditapes decussatus), Japanese carpet shell (Ruditapes philippinarum), common cuttlefish (Sepia officinalis), stromboid conchs (Strombus spp.), European aurora venus clam (Venerupis aurea), pullet carpet shell (Venerupis pullastra), warty venus (Venus verrucosa)